     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.420 Page 1 of 15




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 AARON P. ARNZEN (CA Bar No. 218272)
 3 ANDREW J. GALVIN (CA Bar No. 261925)
   Assistant U.S. Attorneys
 4 880 Front Street, Room 6293
 5 San Diego, California 92101-8893
   Telephone: (619) 546-8384 / 9721
 6 Email: Aaron.Arnzen@usdoj.gov / Andrew.Galvin@usdoj.gov
 7 Attorneys for the United States
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10                                           Case No.: 18CR3071-WQH
11 UNITED STATES OF AMERICA,
                                             UNITED STATES’ RESPONSE IN
12                    Plaintiff,             OPPOSITION TO DEFENDANT
13                                           GIGUIERE’S MOTION TO COMPEL
          v.                                 DISCOVERY AND RETURN
14 GANNON GIGUIERE (1),                      PROPOERTY
15 OLIVER LINDSAY (2),                       Date:    March 11, 2019
                Defendants.                  Time:      2:00 P.M.
16                                           Courtroom: 14-B
17                                           HON. WILLIAM Q. HAYES
18
19        The UNITED STATES OF AMERICA, by and through its counsel Robert S.
20 Brewer, Jr., United States Attorney, and Aaron P. Arnzen and Andrew J. Galvin,
21 Assistant U.S. Attorneys, files this response in opposition to defendant Gannon
22 Giguiere’s motion to compel discovery and return property.
23                                            I.
24                                    INTRODUCTION
25        Defendant Gannon Giguiere has reimagined the scope of criminal discovery. He
26 seeks to dispose of the prosecution team construct, and to obtain an order that the
27 undersigned begin a search for “all documents” meeting certain broad descriptions in the
28 entire “government’s possession.” Giguiere would go so far as to treat the prosecution
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.421 Page 2 of 15




 1 team and the entire United States Securities and Exchange Commission as one for
 2 purposes of discovery – never mind that the SEC is its own federal agency; has its own
 3 civil, administrative and regulatory dockets; and did not participate in the criminal
 4 prosecution of this case. The Court should not allow this. Giguiere’s motions should be
 5 denied, unless otherwise noted below.
 6                                                    II.
 7                                STATEMENT OF RELEVANT FACTS
 8 A.        The Fraudulent Schemes Alleged in the Indictment
 9           On June 29, 2018, a grand jury impaneled in the Southern District of California
10 handed down an indictment charging Defendants Gannon Giguiere and Oliver Lindsay
11 for their participation in two securities fraud schemes. ECF No. 1. Those schemes
12 involved manipulating the market for the stock of Kelvin Medical Corp. (ticker: KVMD)
13 and Eco Science Solutions, Inc. (ticker: ESSI). The superseding indictment, handed
14 down on January 25, 2019, alleges that Giguiere and Lindsay engaged in a market
15 manipulation / pump-and-dump scheme surrounding KVMD stock by:
16                Controlling the stock and important operations of KVMD. Id. at ¶ 23a, c, d.
17                Concealing their control. Id. at ¶ 23b.
18                Engaging in pre-arranged, coordinated trades to artificially increase the price
19                   and volume of KVMD stock. Id. at ¶ 23e-f.
20                Hiring call-room operators to call securities brokers and convince the
21                   brokers to purchase KVMD stock in their clients’ accounts. Id. at ¶ 23g.
22                Changing KVMD’s purported strategy and products.                Prior to the
23                   conspirators’ involvement, the company offered a hot/cold pack; afterwards,
24                   it purportedly had “evolved into an early stage telehealth wearable
25                   technology company,” and “intend[ed] to leverage artificial intelligence and
26                   machine learning combined with the latest advancements in monitoring and
27                   therapeutic delivery technologies.” Id. at ¶ 23h.
28
     United States R&O to Giguiere Discovery Motion   2                              18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.422 Page 3 of 15




 1                Promoting KVMD and its stock on TheMoneyStreet.com, a stock promotion
 2                   website controlled by Giguiere. Id. at ¶ 23i.
 3                Selling KVMD stock into the rising market to unsuspecting investors. Id. at
 4                   ¶ 23k.
 5           The superseding indictment also alleges that Giguiere (but not Lindsay)
 6 participated in a very similar scheme surrounding ESSI stock, which took place prior to
 7 the KVMD scheme. Id. at ¶¶ 29-37.
 8 B.        Michael Forster
 9           Michael Forster likely will be an important trial witness. He has been involved in
10 penny stock fraud for many years, and has had contact with any number of other repeat
11 players in the industry. According to Forster, since at least as early as 2016, he was
12 involved in the promotion of stocks through TheMoneyStreet.com. Forster and Giguiere
13 paid for advertisements on websites like Yahoo Finance, where a click on the
14 advertisements linked to a TheMoneyStreet.com landing page touting a particular stock.
15           Several market manipulation schemes in which Forster participated over the years
16 have been investigated by various offices of the SEC and FBI. As an example, Forster
17 received a target letter in connection with a Northern District of Ohio criminal case (the
18 “Cleveland Criminal Case,”), see DEPT.                 OF   JUSTICE PRESS RELEASE, EIGHT   PEOPLE

19   SENTENCED TO PRISON FOR PENNY-STOCK FRAUD THAT RESULTED IN                 $39 MILLION LOSS TO
20   INVESTORS,     Jan. 31, 2017 (attached hereto as Ex. A), and an SEC civil case alleging
21 overlapping facts, see SEC v. Cope, et al., S.D.N.Y. Case No. 14CV7575 (the “New York
22 SEC Case”). Forster did not provide information to investigators when they approached
23 him with the target letter, and he ultimately did not face criminal or civil charges arising
24 from that investigation. The Cleveland Criminal Case went to trial against those who
25 were indicted, after the United States Attorney’s Office in that district produced hundreds
26 of thousands of documents in discovery.
27
28
     United States R&O to Giguiere Discovery Motion   3                                 18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.423 Page 4 of 15




 1           Except as described in this paragraph, none of the investigations of market
 2 manipulation schemes in which Forster participated led to Forster’s cooperation, or to
 3 filed criminal or SEC charges against him.                In 2017, the FBI’s San Diego Field Office
 4 and this United States Attorney’s Office investigated a suspected market manipulation
 5 scheme in the stock of Cuba Beverage Company. In August 2017, the United States
 6 Attorney’s Office charged Forster in a sealed complaint with conspiracy to commit
 7 securities fraud, in violation of 18 U.S.C. § 371, for his role in a scheme relating to the
 8 2012 manipulation of the market for Cuba Beverage stock. When approached by agents,
 9 Forster agreed to cooperate, the arrest warrant was not executed, and the complaint was
10 later dismissed without prejudice.                 Forster entered into a cooperation and tolling
11 agreement with the Government. He is cooperating with the investigation, and has
12 recorded conversations and captured evidence of written communications with Giguiere
13 and Lindsay regarding the manipulation of KVMD, which led to the indictment in this
14 case.
15           Pursuant to his cooperation agreement, Forster also has provided assistance, and is
16 currently providing assistance, proactively in the investigation of additional penny stock
17 fraud schemes. In addition to the present case, two such schemes have been the subject
18 of unsealed indictments – United States v. Zouvas, S.D. Cal. Case No. 18CR3070-JLS,
19 and United States v. Hackett, et al., S.D. Cal. Case No. 18CR3072-WQH. Evidence
20 surrounding additional, current schemes is being developed and analyzed. Critically,
21 none of Forster’s ongoing proactive work involves wrongdoing on his part. Instead,
22 Forster either has been introduced into ongoing penny stock fraud conspiracies and has
23 gathered evidence for purposes of the related investigation, or, in the Zouvas case, he
24 recorded calls that led to charges under the money laundering sting provision, 18 U.S.C.
25 § 1956(a)(3)(B).
26
27
28
     United States R&O to Giguiere Discovery Motion      4                                18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.424 Page 5 of 15




 1 C.        The Securities and Exchange Commission
 2           The SEC is a federal agency that polices the securities markets. According to its
 3 website at www.sec.gov, it is responsible for over 35,000 entities, including nearly
 4 11,000 investment advisers, 9,700 mutual funds and ETFs, and 4,600 broker-dealers. It
 5 also reviews the disclosures and financial statements of more than 9,500 publicly-traded
 6 companies.           Of its 4,200 employees, 1,344 work in the agency’s Division of
 7 Enforcement.          Enforcement staff members work out of the SEC’s home office in
 8 Washington, D.C., and 11 Regional Offices throughout the country.
 9           Two staff attorneys and an analyst in the SEC’s New York Regional Office
10 (collectively, the “Assigned NYRO Staff”) were responsible for the SEC Division of
11 Enforcement’s investigation into the KVMD and ESSI schemes. One member of the
12 Assigned NYRO Staff participated in the investigation that led to civil charges in the
13 New York SEC Case, i.e., Forster’s prior misconduct. During the course of the SEC’s
14 investigation in the New York SEC Case, the Assigned NYRO Staff served an
15 administrative subpoena on Forster, Forster objected, and the SEC filed a subpoena
16 enforcement action in the Southern District of New York seeking compliance with a
17 subpoena. Forster prevailed in the action. See SEC v. Forster, 147 F.Supp.3d 223
18 (S.D.N.Y. 2015).
19           The Assigned NYRO Staff and another small group of SEC staff members, this
20 one based in the Los Angeles Regional Office (the “Assigned LARO Staff”), were
21 responsible for the SEC’s investigation of the Cuba Beverage market manipulation
22 scheme, which was conducted in parallel with the United States Attorney’s Office’s
23 investigation. No civil charges have been filed in that case. Forster entered into a tolling
24 agreement surrounding the Cuba Beverage scheme with the SEC.
25           The FBI San Diego Field Office and United States Attorney’s Office for this
26 district have engaged in a number of proffer sessions with Forster. The Assigned NYRO
27 Staff attended two of these sessions, and the Assigned LARO Staff attended one of them.
28
     United States R&O to Giguiere Discovery Motion   5                           18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.425 Page 6 of 15




 1 The Assigned NYRO Staff also attended proffer sessions with defendants in the Hackett
 2 case, and the Assigned LARO Staff attended proffer sessions with witnesses in the Cuba
 3 Beverage investigation. Members of the Assigned NYRO Staff and Assigned LARO
 4 Staff have confirmed that they did not take notes recording any statements by Forster, or
 5 any other witness, during these proffers.
 6           The Assigned NYRO Staff filed a civil case against Giguiere, Lindsay, and others
 7 in this district on July 6, 2018. SEC v. Giguiere, et al., 18CR1530-WQH. In that case,
 8 the SEC levelled civil charges against some, but not all, of the criminal defendants who
 9 are charged in two separate criminal indictments – the present case and the Hackett case.
10 Specifically, Giguiere, Lindsay, Andrew Hackett, Annetta Budhu, Kevin Gillespie,
11 Vikram Khanna, and Kuldeep Sidhu were criminally charged; the SEC decided, based on
12 its independent analysis, to decline civil charges against Khanna and Sidhu.             The
13 Assigned NYRO Staff and the USAO/FBI shared certain evidence gathered during the
14 investigation of KVMD and ESSI, but did not otherwise share resources or make
15 decisions jointly regarding civil, criminal, or administrative charges. Nor did any SEC
16 staff members become a Special Assistant United States Attorney (“SAUSA”) in
17 connection with this case, or play an active role in the prosecution, including conducting
18 arrests, developing prosecutorial strategy, or participating in targeting discussions.
19 D.        The ESSI Trading Suspension
20           On May 19, 2017, the SEC announced a temporary suspension of trading in ESSI
21 stock, i.e., one of the stocks Giguiere and Lindsay manipulated, as alleged in the
22 indictment. The SEC suspended ESSI trading at the time “because of concerns regarding
23 the accuracy and adequacy of publicly disseminated information concerning, among
24 others, ESSI’s proposed acquisition of Ga-Du Bank, Inc.” SEC Release No. 80737
25 (attached hereto as Ex. B). According to the Assigned NYRO Staff and Assigned LARO
26 Staff, none of them conducted an investigation, or participated in the analysis or decision-
27 making, that led to the ESSI trading suspension. The Assigned NYRO Staff began
28
     United States R&O to Giguiere Discovery Motion   6                             18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.426 Page 7 of 15




 1 investigating the ESSI market manipulation scheme as a result of evidence that was
 2 gathered after Forster began cooperating in August 2017.
 3 E.        Giguiere’s Discovery Requests
 4           The Government received from Giguiere’s attorneys a February 1, 2019 letter that
 5 included broad discovery requests. Many of the requests concerned Forster. Notably, (1)
 6 most the requests sought not just information regarding Forster, but dictated the form the
 7 information should take; and (2) called for “all documents” meeting certain descriptions
 8 “in the possession of the government.” For example, Giguiere requested “any and all
 9 documents in the possession of the government regarding Forster’s involvement in that
10 alleged conspiracy [the Cleveland Criminal Case] and any contact the government had
11 with Forster or any representatives of Forster in relation to that investigation.”
12           The Government replied with a February 5, 2019 letter that responded to each
13 request, and suggested a teleconference specifically to discuss some of the requests
14 concerning Forster. Giguiere’s attorneys and the Government discussed several issues by
15 telephone on February 21, 2019. During that call, the Government agreed to return a cell
16 phone that was seized at the time of his arrest (a warrant search was unsuccessful due to
17 encryption issues); Giguiere’s attorneys stated that they would follow up after further
18 internal discussion, but did not do so.                Giguiere’s attorneys also voiced their
19 disagreement with the Government’s stated understanding of the scope of the prosecution
20 team for discovery purposes in this case – the United States Attorney’s Office for the
21 Southern District of California and the FBI’s San Diego Field Office – but did not present
22 a clear counter-proposal.
23 F.        Discovery in this Case
24           The Government has produced, or will soon produce, all of the discovery required
25 under the Constitution, Fed R. Crim. Proc. 16, and 18 U.S.C. § 3500. To date, the
26 Government has produced over 250,000 pages of documents, including, inter alia, 10,600
27 pages obtained through grand jury subpoenas, and 8,800 pages of FBI reports, in addition
28
     United States R&O to Giguiere Discovery Motion   7                              18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.427 Page 8 of 15




 1 to recorded calls, emails and text messages, search warrant documents, seizure warrants,
 2 and other digital evidence.
 3           When preparing for its production, the Government requested that the Assigned
 4 NYRO Staff provide a copy all materials that it collected in its investigation of the
 5 KVMD and ESSI schemes, and the Assigned NYRO Staff confirmed that it has done so.
 6 The Government has also made a very early start on its production of Giglio materials,
 7 particularly in relation to Michael Forster. For example, the Government has produced
 8 Forster’s cooperation agreement; the criminal complaint, supporting affidavit, and the
 9 arrest warrant surrounding the Cuba Beverage scheme that led to his cooperation; and
10 FBI reports of Forster’s substantive statements to agents.        The Government is also
11 producing new materials as they are obtained including, primarily, materials returned
12 pursuant to grand jury subpoenas that were issued before the superseding indictment was
13 handed down, and materials that the Assigned NYRO Staff recently collected and shared
14 with the Government.
15           In addition, the prosecution team is in possession of, and intends to quickly
16 produce, two categories of materials that appear to be responsive to Giguiere’s discovery
17 requests. These include materials gathered by the prosecution team during the Cuba
18 Beverage investigation; and materials that the undersigned understands are the three most
19 significant pieces of evidence of Forster’s involvement in the Cleveland Criminal Case
20 (specifically, text messages, a recorded phone call, and a recorded in-person meeting
21 between Forster and a cooperator in that case).
22           The prosecution does not have possession of, and therefore has not produced,
23 materials gathered during the investigations of market manipulation schemes in which
24 Forster participated over the years, as conducted by other SEC Enforcement staffers, FBI
25 Field Offices, or United States Attorneys’ Offices, including materials gathered during
26 the investigations giving rise to the Cleveland Criminal Case and the New York SEC
27 Case (aside from the three pieces of evidence described above).
28
     United States R&O to Giguiere Discovery Motion   8                         18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.428 Page 9 of 15




 1                                                       III.
 2                                                    DISCUSSION
 3 A.        The Scope of the Prosecution Team
 4           1.      The United States Attorney’s Office and FBI San Diego Field Office
 5           The FBI’s San Diego Field Office and the United States Attorney’s Office for the
 6 Southern District of California constitute the prosecution team in this case. Members of
 7 these two offices investigated and criminally charged the present criminal case and the
 8 Hackett case. The SEC conducted a parallel, but separate, investigation that led to its
 9 own civil case against Giguiere, Lindsay, and others. The Assigned NYRO Staff and the
10 USAO/FBI shared evidence gathered during the investigation, but did not otherwise share
11 resources. In addition, the United States Attorney’s Office did not swear in an SEC
12 SAUSA on the criminal investigation; and the SEC has not had broad access to grand
13 jury materials. The USAO/FBI did not seek input from the SEC on its targeting decisions
14 (or vice versa), and the criminal and civil charging decisions were certainly distinct (two
15 individuals were charged criminally but not charged by the SEC).
16           2.      Giguiere’s Unbounded Definition of the Prosecution Team
17           Giguiere imagines that an expansive definition of prosecution team should apply to
18 justify his push for more evidence, most of which concerns Forster. Giguiere relies
19 primarily on District Court orders in cases arising from much different facts. In United
20 States v. Bryan (see Giguiere Motion at 4:9), for example, the Court found that the
21 prosecution team may have extended beyond the local IRS office because the National
22 Office of the IRS played a part in coordinating the investigation. 868 F.2d 1032, 1035-
23 1036 (9th Cir. 1989). Here, in contrast, the ESSI and KVMD criminal investigation was
24 conducted by the FBI and United States Attorney’s Office. And under any analysis, the
25 entire SEC – with its enormous regulatory and enforcement footprint – cannot be
26 considered part of the prosecution team. If some part of the SEC was sufficiently
27 involved to meet the applicable criteria (a conclusion with which the Governmnent
28
     United States R&O to Giguiere Discovery Motion      9                         18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.429 Page 10 of 15




 1 disagrees), it should be limited to the Assigned NYRO Staff, given the lack of evidence
 2 that the SEC’s investigation of the ESSI and KVMD schemes was coordinated by the
 3 SEC Home Office, or by any SEC enforcement staff working on other investigations or
 4 in other SEC regional offices.
 5           United States v. Cutting (see Giguiere Motion at 5:2) is also inapposite. There, a
 6 District Court in the Northern District of California found that the FDIC was part of the
 7 prosecution team. 2017 U.S. Dist. LEXIS 5006 at *17-22. But that conclusion was
 8 based on the fact that the FDIC “participated in over one hundred witness interviews to
 9 date in DOJ’s investigation.” Id. In addition, the court found “it highly significant that
10 the prosecutor previously represented that the ‘FDIC’ was part of the prosecution team,
11 without drawing any of the distinctions that the government now asserts.” Id. Here, the
12 SEC has participated in just a small handful of interviews with Forster and others, and the
13 Government has certainly not identified the SEC as a part of the prosecution team.
14           Finally, while a District Court in the District of Montana was unpersuaded, over a
15 decade ago, by the “prosecution team” construct in United States v. Grace, 401
16 F.Supp.2d 1069, 1078 (D. Mont. 2005) (“In my view, the law of the Ninth Circuit
17 prohibits adoption of the flawed “prosecution team” idea.”) (see Giguiere Motion at 5:7),
18 that court’s view is decidedly in the minority. See, e.g., United States v. Morris, 80 F.3d
19 1151, 1169 (7th Cir. 1996) (noting that the prosecution team was not required to seek out
20 allegedly exculpatory evidence in possession of Office of Thrift Supervision, the SEC, or
21 the IRS when it had been unaware of the existence of that information because none of
22 those agencies were part of the team that investigated the case); United States v. Pelullo,
23 399 F.3d 197 (3rd Cir 2005) (finding documents generated by the Pension and Welfare
24 Benefits Administration of DOL in civil suit were not attributable to the prosecution team
25 even though Department of Labor investigative agents were part of the prosecution
26 team); United States v. Norris, 753 F.Supp.2d 492, 529 (E.D. Pa. 2010) (finding Antitrust
27 Division did not violate Rule 16 or Brady by failing to turn over materials in the
28
     United States R&O to Giguiere Discovery Motion   10                           18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.430 Page 11 of 15




 1 possession of three of the foreign corporations with whom the Antitrust Division had plea
 2 agreements); Blaczczak, 308 F.Supp.3d 736, 742-43 (SDNY March 29, 2018) (denying
 3 motion for pretrial production of Brady materials and finding Brady doctrine did not
 4 apply to materials in possession of SEC even though SEC and USAO conducted 39
 5 witness interviews together and the SEC regularly shared information it gather with the
 6 USAO); United States v. Bonds, 2014 U.S. Dist. Lexis 136469, at *16-19 (W.D. Wash.
 7 September 26, 2014) (noting that records in the possession of Child Protective Services
 8 and records from juvenile victims’ schools not in “possession” of prosecution team
 9 because CPS and other government entities were not federal agencies participating in the
10 same investigation of the defendant).
11 B.        Reports of Interviews and Handwritten Notes
12           Giguiere moves for the production of handwritten notes regarding witness
13 statements. The motion should be denied.
14           As stated above, the FBI has conducted (and continues to conduct) interviews of
15 various witnesses in this case. Agents took notes during the interviews to document the
16 substance of what was said, and then created corresponding official reports of the
17 interviews (FD-302s and FD-1023s). During the process of creating the official reports,
18 the agents took measures to ensure that all material and relevant information – including
19 information favorable to the defense – reflected in the notes is also reflected in the
20 official reports.
21           The Government has produced the reports, but does not believe that it is required
22 to produce the (usually handwritten) notes. See, e.g., United States v. Heine, 314 F.R.D.
23 498, 515 (D. Or. 2016) (denying request for “agent’s original notes from interviews
24 conducted of witnesses concerning the transactions at issue in the Indictment,” except for
25 notes regarding defendant’s own statements); United States v. Salyer, 271 F.R.D. 148,
26 160 (E.D. Cal. 2010) (finding that agent’s notes “not be turned over at this time unless
27 the district court orders otherwise as a case management tool”). Indeed, the law requires
28
     United States R&O to Giguiere Discovery Motion   11                          18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.431 Page 12 of 15




 1 more of Giguiere than his “mere speculation” that the notes contain something that is
 2 both material and not captured in the official reports. See United States v. Liew, 856 F.3d
 3 585, 604 (9th Cir. 2017) (“While mere speculation about materials in the government’s
 4 files does not require a court to make the materials available for defense inspection, Liew
 5 had more than mere speculation—he had the declaration of Spitler’s [the witness’s]
 6 attorney” identifying gaps in the subject reports). In sharp contrast to the defendant in
 7 Liew, Giguiere has presented no information whatsoever to suggest that material
 8 information in the notes didn’t make its way into the reports.
 9           Lastly, the Second Circuit did not overturn the conviction in United States v.
10 Triumph Capital Group, Inc. (see Giguiere Motion at 6:12) simply because handwritten
11 notes were not produced in discovery – rather, a Brady violation occurred because a
12 specific set of unproduced (until after trial) handwritten notes contained information that
13 was both exculpatory and impeaching. 544 F.3d 149, 163-64 (2nd Cir. 2008). Again,
14 Giguiere points to nothing to suggest that the notes here contain otherwise unproduced
15 exculpatory or impeaching information.
16 C.        Information Concerning Michael Forster
17           Giguiere has moved for information concerning Forster that falls into the following
18 categories. The Court should deny each of these motions.
19           1.      Prior Misconduct
20           The Government has produced, or will soon produce, all information concerning
21 Forster’s prior misconduct that is in the possession of the prosecution team. Giguiere’s
22 argument for access to additional materials largely rests on his untenably broad definition
23 of the prosecution team for purposes of discovery. Based on the discussion set forth at
24 Section III.A., supra, the prosecution team does not intend to collect and produce
25 materials that are not in the possession of this United States Attorney’s Office, the San
26 Diego Field Office, or the Assigned NYRO Staff’s materials in connection with the
27 KVMD and ESSI schemes, unless ordered by the Court to do so.
28
     United States R&O to Giguiere Discovery Motion   12                            18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.432 Page 13 of 15




 1           2.      Ongoing Cooperation
 2           The Government’s February 5, 2019 letter response to Giguiere’s discovery
 3 requests, the fact section of this brief, and material that has been produced in discovery,
 4 provide significant information regarding Forster’s ongoing cooperation with the
 5 Government’s investigation. Giguiere therefore has, or will soon have, virtually all of
 6 the information required by the case upon which he relies – U.S. v. Halgat, 2014 U.S.
 7 Dist. LEXIS 55778 (D. Nev. Apr. 22, 2014) (see Giguiere Motion at 9:19-20).
 8 Specifically:
 9           a. Forster has no criminal history except the Cuba Beverage criminal complaint
10                that has been dismissed with prejudice.
11           b. Forster has participated with the Government in similar operations, including
12                those involved in the Hackett and Zouvas case, and a limited number of
13                additional investigations that are currently ongoing.
14           c. Forster began cooperation on August 18, 2017.
15           d. Forster was not incarcerated at the time he agreed to cooperate, but there was an
16                outstanding warrant for his arrest.
17           e. The terms of the agreement surrounding Forster’s cooperation are set forth in a
18                cooperation agreement that was produced in discovery.
19           Giguiere could have only one real reason for seeking further information – to
20 pressure the Government into dismissing this case so that it can pursue the investigations
21 that are still underway. It is a rather transparent effort – the Court should not make it a
22 successful one.
23           3.      Communications between Forster and Case Agents
24           Giguiere moves for all communications between Forster and case agents. The
25 motion should be denied as moot. The Government has provided all records made of
26 communications between Forster and agents. It should be noted that agents have had
27 many non-substantive communications with Forster – e.g., Forster called agents to report
28
     United States R&O to Giguiere Discovery Motion   13                            18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.433 Page 14 of 15




 1 that a call had been recorded, agents called Forster to set up meetings or to give him
 2 instructions – and many of these communications were not recorded.                    Those
 3 communications that agents did record, whether by chart, log, or otherwise, have been
 4 produced in discovery.
 5           Giguiere also moves for the production of certain emails from agents to the
 6 assigned Assistant United States Attorneys. Specifically, from time to time, agents sent
 7 emails to prosecutors summarizing the content of recorded calls with Mr. Giguiere or his
 8 co-conspirators.1 Because the recordings, which have been produced in discovery, are
 9 accurate and evidence the calls themselves, and the emails represent only an agent’s
10 extremely quick take after a single listen to selected recordings, the emails should not be
11 discoverable. And contrary to Giguiere’s argument (see Giguiere motion at 11:23-26),
12 the agent emails are certainly not admissible to cross-examine Forster, who had no role in
13 deciding when to email prosecutors or what to put in the emails.
14           4.      Proffer Notes Taken by SEC Staff
15           The Court should deny this motion as moot. As stated above, the Assigned NYRO
16 Staff and Assigned LARO Staff have confirmed that they did not take notes during any of
17 the proffer sessions in this investigation.
18 D.        Giguiere’s Cell Phone
19           The Court should also deny this motion as moot. As stated above, on February 21,
20 2019, the Government agreed to return Giguiere’s cell phone to his attorneys, but the
21 attorneys never follow up as they indicated. The Government will bring the phone to the
22 March 11, 2019 hearing to return it then.
23
24
    The Government offered to provide to Giguiere the agents’ emails as a means to
     1

25 facilitate their review of discovery under something similar to a “line sheet”
   agreement, i.e., that Giguiere may use such emails for discovery purposes, but not to
26
   examine or cross examine any witness, to impeach the credibility of any witness, to
27 refresh the recollection of any witness, and/or as trial exhibits. Giguiere refused the
   offer.
28
     United States R&O to Giguiere Discovery Motion   14                           18CR3071-WQH
     Case 3:18-cr-03071-WQH Document 86 Filed 03/04/19 PageID.434 Page 15 of 15




1                                                         IV
2                                                     CONCLUSION
3            For the reasons stated above, the Court should deny defendant Gannon Giguiere’s
4 discovery motion, unless otherwise noted.
5
             DATED:         March_4, 2019.                     Respectfully submitted,
6
                                                               ROBERT S. BREWER, JR.
7                                                              United States Attorney
8                                                              /s/ Aaron P. Arnzen
9                                                              AARON P. ARNZEN
10                                                             ANDREW J. GALVIN
                                                               Assistant U.S. Attorneys
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States R&O to Giguiere Discovery Motion      15                               18CR3071-WQH
